Citation Nr: 0317363	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  91-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder.

2.	Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




REMAND

On February 28, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the appellant's medical 
records from the VA Medical Center in 
Brecksville, Ohio, for any treatment for 
a psychiatric and/or personality 
disorders or a lung disorder during the 
period of March 1974 to the present.  
Request complete clinical records 
including any hospitalizations.

2.  The record indicates that the 
appellant was treated for 
psychiatric/personality disorder or lung 
disorder by Galion Community Hospital, 
St. Rita's Medical Center, Lima Memorial 
Hospital, and Mansfield General Hospital 
during the period of March 1974 to the 
present.  Obtain any necessary release 
form(s) from the appellant.  Then request 
complete clinical records.  If these 
records can't be obtained and we don't 
have affirmative evidence that they don't 
exist, inform the appellant of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that we will proceed to decide his/her 
appeal without these records unless 
he/she is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  

3.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the appellant to be afforded the 
following examinations: 

a.  The appellant should be afforded a 
psychiatric examination by a psychiatrist 
to ascertain the nature, severity, and 
etiology of any psychiatric and/or 
personality disorders.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, offer an opinion as to 
whether the appellant has a psychiatric 
and/or a personality disorder.  If the 
appellant has a psychiatric disorder, the 
examiner should also offer an opinion as 
to whether the appellant's psychiatric 
disorder is in any way related to any 
symptomatology present in service. The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to provide complete rationale 
for all opinions offered.  The examiner 
must also specify which disorders or 
manifestations are causally or 
etiologically related to the appellant's 
service.  Since it is important "that 
each disability be reviewed in relation 
to its history[,]" 38 C.F.R. § 4.1 
(2000), copies of all pertinent records 
in the appellant's claims file, or, in 
the alternative, the claims file, must be 
available to the examiner for review in 
connection with the examination.

b.  The appellant should be afforded an 
examination to ascertain the nature, 
severity, and etiology of any lung 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, offer an opinion as to 
whether the appellant has a lung 
disorder, and if so, whether the 
appellant's lung disorder is in any way 
related to any symptomatology present in 
service. The examiner is also requested 
to report complaints and clinical 
findings in detail, and to provide 
complete rationale for all opinions 
offered.  The examiner must also specify 
which disorders or manifestations are 
causally or etiologically related to the 
appellant's service.  Since it is 
important "that each disability be 
reviewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the appellant's 
claims file, or, in the alternative, the 
claims file, must be available to the 
examiner for review in connection with 
the examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


